Citation Nr: 1747091	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-37 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an disability rating in excess of 20 percent prior to February 14, 2006 and in excess of 40 percent from October 1, 2006, for residuals of a left ankle injury with traumatic arthritis and ankylosis (hereinafter left ankle disability).

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for reflex sympathetic dystrophy (RSD) of the left lower extremity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  An April 2004 rating decision granted service connection for a left ankle disability, evaluated at 10 percent disabling.  A September 2008 rating decision denied compensation under 38 U.S.C.A. § 1151 for RSD of the left lower extremity.

During the pendency of this appeal, the Veteran underwent surgery on his left ankle.  In a February 2015 rating decision, the Veteran was assigned a temporary total disability evaluation from February 14, 2006 to September 30, 2006 for his left ankle disability.  Additionally, the Veteran's left ankle was found to be ankylosed and evaluated as 40 percent disabling, effective October 1, 2006.  The Board has characterized the issue on appeal to include ankylosis based on this rating decision.  

This appeal has previously been before the Board, most recently in April 2013, when it was remanded for further development, to include a VA examination, related to the claims under 38 U.S.C.A. § 1151 and the left ankle disability.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February14, 2006 the Veteran's left ankle disability was manifested by painful motion, 10 degrees of dorsiflexion, and 10 degrees of plantar flexion. 

2. Since October 1, 2006, the Veteran's residuals of a left ankle disability have been manifested by ankylosis.

3. Exacerbation of the Veteran's claimed reflex sympathetic dystrophy (RSD) of the left lower extremity was due to the natural progression of the condition and was not caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA or in a VA facility.

4. The evidence of record does not show that the Veteran meets the threshold requirements for consideration of TDIU or that he is unemployable by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1. Prior to February 14, 2006 the criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270-5274 (2016).

2. Since October 1, 2006 the criteria for a rating in excess of 40 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270-5274 (2016).

3. The criteria for compensation under 38 U.S.C.A. § 1151 for reflex sympathetic dystrophy (RSD) of the left lower extremity claimed as due to treatment received from VA, or lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

4. The criteria for a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a travel board hearing before the undersigned Veterans Law Judge.

The Veteran was afforded several VA examinations in connection with his claims.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Medical History

In October 2001, the Veteran was referred to neurology at the VA Medical Center (VAMC) for prophylactic sympathetic dystrophy evaluation and treatment.  Medical history at this appointment noted that the Veteran experienced a job related trauma in 1986, leaving him with "excruciating pain the left side of his chest as well as his left shoulder."  The Veteran underwent two orthopedic procedures, which "exacerbated the pain."  Sometime later, the Veteran had a brachial plexus surgery on his left side.  This increased his pain for a few months, and the Veteran was ultimately evaluated and treated by an RSD specialist.  The noted indicates that between 1996 and 2001, the Veteran's pain expanded from his left shoulder to the left side of his face, as well as his left leg and at times right leg and shoulder.  Upon examination, the Veteran demonstrated normal gait and tandem walking, but he was unable to walk on his toes.  

In June 2002, the Veteran was assessed with a chronic severe painful condition of unknown etiology that did not meet the criteria for RSD.  He was noted to have a normal gait, with tandem walking mildly impaired.

In April 2003, the Veteran was afforded a VA examination.  The Veteran reported constant pain in his left foot along with burning and lancinating pain that rendered him unable to walk or bear weight on the foot for prolonged periods of time.  Additionally, the Veteran reported an inability to engage in previously enjoyable activities.  Upon examination the Veteran demonstrated active and passive range of motion (ROM) at 35 degrees of plantar flexion and 10 degrees of dorsiflexion.  He also demonstrated an antalgic gait with guarding, abnormal alignment of the heel and forefoot, and mild tenderness over the collateral ligaments of the ankle.  There was no instability or ankylosis.  The Veteran was assessed with traumatic arthritis of the left ankle.  

In September 2004, Dr. Knobler, the Veteran's neurologist, wrote a letter indicating that MRI studies were ordered in November 1996 and at that time, "RSD findings were confirmed in the left hand and left ankle/foot."  Dr. Knobler went on to state that since November 1996, the RSD has spread to both the right upper and lower extremities, "which is consistent with the pattern of behavior of this condition."

In December 2004, the Veteran presented to Dr. Lovely, Jr., a podiatry specialist, with complaints of 10/10 pain that was worsened by ambulation and compression.  The Veteran reported that the skin on his feet was tingling, numb, and exhibiting shooting pain and burning.  The Veteran's left foot muscle strength was assessed as 2/5.  The Veteran was assessed, in pertinent part, with arthritis, RSD, and left foot drop.  A bone scan was ordered and the results indicated the Veteran experienced severe arthritic activity in the left ankle. 

In February 2005, the Veteran was given a left ankle-foot orthosis (AFO) to treat his left ankle arthritis.  

In May 2005, private treatment records indicate the Veteran was advised that RSD coupled with ankle fusion with external fixation could cause hypersensitivity and traumatic surgical insult.  The Veteran was noted to understand such risks and to state that "he feels he does need the ankle fusion and is interested in this." 

In June 2005, the Veteran received an orthopedic surgery consult through VA.  Upon examination, the Veteran's ROM in his left ankle was 10 degrees of dorsiflexion and 10 degrees of plantar flexion.  

In January 2006, the Veteran received an orthopedic evaluation through VA.  Upon examination, the Veteran demonstrated a rigid hind foot deformity with 5 degrees of total ROM with extremely painful motion.  Additionally, the Veteran's ankle joint motion was noted to be negative 5 to 20 degrees with crepitation.  The Veteran was noted to have markedly limited ROM, hyperathy of the left lower extremity, chronic edema of the left foot and ankle, a markedly antalgic gait on the left, and virtually nil subtalar motion.  The Veteran reported severe difficulty with terrain, inclines and stairs.  Additionally, he reported needing to wear an AFO brace to walk and "if on his feet for more than a couple of hours he is in severe pain."  

Also in January 2006, the Veteran underwent a surgical consult with Dr. Wukich.  The Veteran was noted to have RSD that affected his left foot, left arm, and right knee.  The Veteran was noted to have markedly limited ROM, hyperathy of the left lower extremity, chronic edema of the left foot and ankle, a markedly antalgic gait on the left, and virtually nil subtalar motion.  The record indicates that the plan was to proceed with a "tibiotalocalcaneal nail" and that the Veteran was advised of the risk of surgery "to include infection, bleeding, nerve injury, would healing problems, delayed union, nonunion, malunion, deep venous thrombosis, exacerbation of his pain, and loss of limb." 

During a second orthopedic evaluation in January 2006, the Veteran's treatment plan included seeing "Dr. Wukich at his outside private facility and have surgery performed at Southside Hospital, where he can have his pain management by an Anesthesia Department at Southside."  Additionally noted in the treatment plan was the statement "we will plan on doing a tibiotalar calcaneal fusion with an IM rod at the Southside facility."  The Veteran was to receive follow up care with "us at the UPMC Kauffman Clinic" with Pittsburgh VA Medical Center (VAMC) planning for such follow up care.   

In February 2006, the Veteran received a left ankle pantalar fusion with intramedullary rod surgery.  VA treatment records indicate that the Veteran left University of Pittsburgh Medical Center (UPMC) without taking Lovenox, the prescribed post-operative medication.  The Veteran later sought to obtain such medication from the VAMC and was informed approval may take a week; however, the VAMC records reveal that VA medical professionals determined that Lovenox was not indicated for the surgical procedure as the Veteran was not bed bound and was not approved for the surgery through VA.  Additionally, the Veteran and his private treatment providers voiced concerns that the Veteran was given oxycodone (generic OxyContin), rather than name brand, which was noted to be more effective for the Veteran.  Ultimately, the records indicate that the while the VA label reads oxycodone sa, the pharmacy in fact dispenses OxyContin.    

Treatment records from a February 2006 hospital visit indicate that the Veteran experienced some swelling after his surgery, but no deep vein thrombosis (DVT) or other constitutional problems.  The Veteran reported twisting his leg two weeks prior at the hospital; however, x-rays showed the fusion to be intact.

In March 2006, the Veteran was seen for another post-surgical follow-up with Dr. Wukich and he was assessed as doing well.  

In May 2006 the Veteran underwent an occupational therapy evaluation.  The evaluator noted that the Veteran performed activities of daily living (ADLs) independently, to the best of his ability.  The Veteran was able to ambulate efficiently with a wheelchair propelled by his right foot and hands, was able to use a walker for short distances and transfers, and was able to drive himself to the appointment.  

Additional, May 2006 treatment records indicate the Veteran was still experiencing swelling two months after his left ankle surgery.  The Veteran was noted to have massive pitting and non-pitting edema of the left leg.  He was negative for DVT and the edema was related to the RSD.

By August 2006, private treatment records indicate the Veteran began to report problems status-post rod insertion and screws.  The Veteran's leg was noted to be swollen and causing significant pain.  

September 2006 VA treatment notes indicate the Veteran was now wheelchair bound and unable to bear weight.  The Veteran was noted to still be recuperating from his surgery. 

By December 2006, Dr. Wukich indicated that the Veteran's RSD had been exacerbated by the ankle surgery.  

In January 2007, the Veteran received follow up treatment from Dr. Gray.  He was noted to have substantial edema of his left lower extremity and walk with a cane.  The Veteran was also noted to walk slowly with a walker.  

In May 2007, in written correspondence, Dr. Wukich stated that the Veteran's postoperative course was complicated by development of a severe exacerbation of RSD in the left lower extremity.  At this time, x-rays taken indicated that one of the screws in the left ankle had broken, and a CAT scan indicated non-union of his tibia and subtalar joints.  Due to risk of further hardware failure, Dr. Wukich suggested "revision of the fusion with implantable bone stimulator."  Additional correspondence from this time stated that the Veteran's ankle was arthrodesis and ankylosed in a stable position.  No gross instability was noted as a nail was in place.  The Veteran's ankle condition was attributed to his failed surgery and exacerbation of his RSD.   

In April 2013, the Veteran underwent an orthopedic consult.  The Veteran presented in a wheelchair and unable to ambulate.  Upon examination, the Veteran was noted to have pitting edema of the left leg, marked swelling over the medial and lateral aspect of the left ankle and hind foot.  The Veteran demonstrated tenderness to palpation over the ankle and heel, and had no ankle or subtalar ROM.  Dr. Conti noted that he reviewed plain x-rays and they revealed a broken pantalar fusion nail, a broken superior cross-lock screw, and nonunion of the tibiotalar joint.  Dr. Conti noted that while there may be some component of RSD, the Veteran's mechanical symptoms in the left ankle are likely due to the nonunion of the tibiotalar joint and breakage of the hardware in the ankle. 

In July 2013, the Veteran underwent an occupational therapy consult.  The record indicates that the Veteran has had trouble working because of  his left foot.  The Veteran was assessed with a severe gait dysfunction.  Additionally, he was assessed as unable to go up stairs because of his ankle.  

In May 2014, the Veteran underwent a VA examination for his right ankle.  The examiner noted that the Veteran's left ankle condition impacted his ability to work and that the Veteran was totally disabled.  As rationale, the examiner stated the Veteran's RSD was a consequence of treatment for his service-connected left ankle condition.

In October 2014, a VA opinion was obtained based on a review of the Veteran's claims file.  The examiner noted an exhaustive and itemized review of the Veteran's records.  The examiner found that Veteran had a "very thorough preoperative workup and postoperative followup" and there was no evidence of injury intraoperatively or postoperatively.  The examiner opined that the left ankle fracture did not cause the Veteran's claimed RSD.  The examiner further stated that neither the claimed RSD, ankle swelling, nor history of open reduction internal fixation could be attributed to the Veteran's service-connected ankle condition.  As rationale, the examiner noted that the in-service ankle treatment involved a fairly simple procedure to remove non-united bone fragments.  There was no post-operative complications and the Veteran was not prevented from working as a civilian or joining the reserves because of the surgery.  The examiner noted that it is debatable whether the Veteran has RSD or a post-inflammatory disorder of the left lower extremity as there are medical opinions and documentation that both support and rule-out RSD.  Nevertheless, the examiner noted that the condition referred to as RSD developed after a work injury with a documented decline in functional and work status dating back to 1986. 

The examiner went on to address potentially improper treatment or care on the part of VA.  The examiner found that there is no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner noted the 2006 surgery was considered risky given the degenerative changes in the left ankle and that the Veteran was appropriately counseled as to the risks of surgery.  Additionally, the examiner noted that the record includes clear documentation that the VA and fee based surgeon were fully aware of the Veteran's chronic pain syndrome, dependence on high dose opioids, and outside diagnosis of RSD.  With regard to the denial of Lovenox, the examiner noted that the Lovenox was prescribed to prevent DVT.  VA treatment records indicate that there was no known indication for Lovenox when a patient is able to ambulate.  Further, the Veteran did not experience a post-operative DVT and there is no indication of an adverse event with regard to VA not approving Lovenox.  With regard to brand name OxyContin, the examiner referred to a September 2014 VA Pharmacist correspondence that states, "OxyContin brand name is the only thing pharmacy dispenses, patient has always received brand name from us, however prescription label states oxycodone sa, since the generic name is always printed on the label."  The examiner went to note that numerous studies regarding the bioefficacy between generic and name brand medications have not demonstrated any reproducible issues with regard to variations in absorption, distribution, and metabolism.  

The examiner summarized his opinions, in pertinent part, as follows:
1. There is no credible medical evidence that the Veteran's in-service injury caused his claimed RSD.
2. There is no credible medical evidence that the Veteran developed additional disability of the left lower extremity after his February 2006 surgery.  
3. Escalating doses of opioid medication are consistent with physiologic habituation to lower doses, and this does not indicate an aggravation of the Veteran's service connected condition from the 2006 surgery.
4. The Veteran's current state is due to the natural progression of his pain condition and is not due to any deficits in care provided by the VA.
5. There is no credible medical evidence that the Veteran received improper post-operative care.
6. There is no credible medical evidence that brand name medications are superior to generic versions.
7. The medical evidence indicates that the Veteran indeed received brand named OxyContin.
8. There is no credible evidence that the Veteran's current condition is a result of a failure of VA and/or a fee based physician.

In January 2015, the Veteran was afforded a VA examination for his left ankle disability.  The Veteran's ankle was noted to be ankylosed at 90 degrees.  The Veteran was noted to have functional limitations due to pain, and functioning so diminished that he would be equally service by amputation with prosthesis.  The examiner noted that the Veteran's ankle condition impacted his ability to work.  As rationale, the examiner stated the Veteran was incapable of any employment requiring weight bearing on the lower left extremity.  

The Veteran asserts that he should be awarded a 100 percent disability rating due to his ankle disability.  In addition, the Veteran asserts that he is entitled to additional benefits because he experienced an exacerbation of his RSD after his left ankle surgery and VA failed to treat him, leading to more severe RSD and his inability to work.  In written correspondence and during his hearing testimony, the Veteran stated that he has experienced left ankle pain and swelling since his in-service treatment.   The Veteran testified that he was diagnosed with RSD in 1996 and the effects he feels from the condition are much more than what would be expected from traumatic arthritis.  The Veteran described his pain as excruciating, disruptive to his sleep, and affecting all parts of his life.  The Veteran stated he has had to use at least one cane since 1996, and began using two canes in or about 2004.  The Veteran stated since he received surgery in 2006, "everything started going bad."     

The Veteran certainly possesses the competency to report what comes to him through his senses, one of which is reporting on the he pain experiences, disruptions to his sleep and his daily life, and effect on his ability to care for himself. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of post-service symptoms are found to be credible and are afforded great weight.  The Veteran, however, is not competent to establish the severity and etiology of his left ankle disability, as that requires specialized knowledge or training, such as medical expertise. See Jones v. West, 12 Vet. App. 460, 465  (1999).  

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran filed his claim for entitlement to service connection for a left ankle disability in November 2000.  In an April 2004 rating decision, the Veteran was granted service connection with an assigned a 10 percent disability rating, effective November 6, 2000 (the date of claim).  After timely appeal, a November 2006 rating decision granted a 20 percent disability rating, effective the date of claim, based on marked limitation of motion.  A February 2007 rating decision granted the Veteran a 100 percent temporary total disability rating effective February 14, 2006 to June 30, 2006 for left ankle fusion surgery, and a 20 percent disability rating thereafter.  After timely appeal and examination, a February 2015 rating decision was issued extending the grant of temporary total disability until September 30, 2006, and granting a 40 percent disability rating effective October 1, 2006.  

The Veteran's left ankle disability is currently rated at 40 percent disabling under Diagnostic Code 5270.  The Veteran contends that he is entitled to a rating in excess of 40 percent because he experiences significant left ankle pain, is unable to bear weight, and is unable to ambulate without a wheelchair or walker.  

Diagnostic Code 5270 for ankylosis of the ankle, provides that a 40 percent rating is warranted for an ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is warranted for an ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 20 percent rating is warranted for an ankle in plantar flexion less than 30 degrees. 38 C.F.R § 4.71a. 

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Diagnostic Code 5271 for limitation of motion, provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion. 38 C.F.R § 4.71a.

Applying the relevant rating criteria to the facts in this case, the Board will first evaluate whether the Veteran is entitled to a disability rating in excess of 20 percent prior to February 14, 2006.  

Prior to February 2006, the Veteran's left ankle disability was rated under Diagnostic Codes 5271-5270 for residuals of a left ankle injury with traumatic arthritis.  Under diagnostic code 5271, the highest disability rating available is 20 percent.  A disability rating in excess of 20 percent would only be available if the Veteran's left ankle demonstrated ankylosis prior to February 2006.  

The treatment records indicate that prior to February 2006, the Veteran's ROM ranged from as much as 35 degrees of plantar flexion and 10 degrees of dorsiflexion in 2003 to as little as 10 degrees of both plantar and dorsiflexion in 2005.  On several occasions prior to February 2006, the Veteran was assessed with a normal gait and only mildly impaired tandem walking.  January 2006 treatment records indicate the Veteran experienced ankle ROM between negative 5 degrees and 20 degrees, a markedly antalgic gait, and markedly limited ROM.  However, the treatment records do not indicate that the Veteran experienced ankylosis prior to February 2006.  The Veteran neither reported ankylosis to treatment providers, nor currently contends that he experienced ankylosis prior to February 2006.  It was not until May 2007 that treatment providers indicated that the Veteran experienced ankylosis.  While the Veteran did report pain in his left ankle, required an AFO, and his muscle strength was assessed as 2/5, the effects of pain, weakness, and instability are accounted for in the rating schedule.  38 C.F.R. § 4.40, 4.45, 4.59.  Based on the foregoing, a disability rating in excess of 20 percent prior to February 14, 2006, is not warranted.  

The Board will next evaluate whether the Veteran is entitled to a disability rating in excess of 40 percent from October 1, 2006, or thereafter.  From October 2006 and after, the Veteran's left ankle disability was rated under Diagnostic Code 5270 for ankylosis.  Under diagnostic code 5270, the highest disability rating available is 40 percent, which the Veteran has been in receipt of since October 2006.  A higher disability rating based on the general ratings schedule is unavailable to the Veteran.  
Based on the foregoing, a disability rating in excess of 40 percent from October 2006 is not warranted.  

The Board notes that Diagnostic Codes 5272 for ankylosis of the subastragalar or tarsal joint; 5273 for malunion of os calcis or astragalus; and 5274 for astragalectomy, are not applicable to the Veteran's left ankle disability as the medical records do not show diagnosis or treatment for such.  

IV. Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that he is entitled to compensation under 38 U.S.C.A. § 1151 because he experienced an exacerbation of his RSD after his left ankle surgery and the VA failed to properly treat him, leading to a failed fusion, broken hardware inside his ankle, and more severe RSD.  As support for his claim, the Veteran testified that the VA failed to give him prescribed post-surgical medications and failed to provide him an RSD specialist, or fee based consult to an outside provider. 

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  To obtain disability compensation, a veteran must incur an "additional disability" that was not the result of his own "willful misconduct,"  that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility, and the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable." Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Pertinent to the case on appeal, the October 2014 VA examiner found that the Veteran did not develop an additional disability.  While no other treatment providers have expressly indicated that the Veteran developed an additional disability, several have indicated that the Veteran's claimed RSD was exacerbated by the left ankle surgery.  Treatment records indicate that the Veteran experienced a significant increase in swelling and edema in the left ankle after the surgery.  The Veteran also experienced a marked decrease in the left ankle ROM approximately six months after his surgery.  Additionally, approximately one year after the surgery, while still in the recovery period, the Veteran was noted to demonstrate a significantly antalgic gait, experience a decrease in his ADLs, and ultimately rely on a wheelchair to ambulate.  

Comparing the Veteran's condition immediately before surgery and after, it would seem that his condition was exacerbated; however, such exacerbation should not be considered the result of VA treatment, but rather a natural progression of the Veteran's claimed RSD.  

The Board notes that the Veteran received his left ankle surgery through a non-VA medical professional at a non-VA facility.  Therefore any alleged error that occurred during the surgery could not have been caused by VA.  However, the Veteran did receive post-operative care from VA and such care could have caused the continuance or natural progress of a disease if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress. 38 C.F.R. § 3.361(c)(2) (2016).

The October 2014 VA examiner found no credible evidence that the Veteran received improper post-operative care.  While VA did not dispense the Veteran's post-operative prescription medication Lovenox to prevent DVT, VA medical professionals found no indication that such medication was medically necessary.  Additionally, the Veteran suffered no complications from the VA's action.  Further, while the Veteran noted on several occasions his concern about receiving generic rather than name brand pain medication, the medical records indicate that the Veteran ultimately received name brand pain medications.  The examiner also noted that based on medical research there is no issue with regard to variations in the absorption, distribution, or metabolism between generic and name brand medications.  

Regarding the RSD specialist, on two or more occasions since 2008, the Veteran requested to be seen by an RSD specialist at the VA or via a fee basis consult.  The VA responded to such request in June 2010 with written correspondence indicating that appropriate treatment options were available to the Veteran and could be provided by VA.  Further, the correspondence indicated that the Veteran failed to follow some of the recommendations and/or missed scheduled appointments.  As such, the letter indicated that a fee basis consult would not be appropriate.    

In addition to the above, during the year and a half recovery period, and thereafter the Veteran sought a significant amount of his post-operative care from private treatment providers, while obtaining medications and pain management services through VA.  The Veteran was provided with appropriate consultations, coordination of care, and medications based on medical necessity and informed medical opinions through VA.  Moreover, VA took precautionary measures to ensure the Veteran's condition was properly treated including putting him on a medication contract and encouraging his attendance at the pain clinic when treatment providers became concerned about his high level of opioids and non-prescription medications found in his system.  

The Veteran has offered conclusory statements when contending that his left ankle symptoms were caused or aggravated by improper care by VA resulting in an additional disability, but no objective evidence to support such conclusions.  By contrast, the VA examiner took into consideration all of the relevant facts, pertinent medical research, and an exhaustive review of the medical record in providing the opinion, to include the symptoms prior to, during, and after the surgery was performed.  Therefore, the Board accords greater probative weight to the VA opinion than to the Veteran's statements.

The weight of the evidence indicates that the Veteran cannot be afforded compensation under 38 U.S.C.A. § 1151 because the Veteran does not have an additional disability, but rather an exacerbation of a pre-existing condition, and the Veteran received proper post-surgical VA treatment and care.  The remaining considerations under 38 U.S.C.A. § 1151 are immaterial as it would be impossible to compensate the Veteran unless he experienced a qualifying additional disability.

V. Total Disability Rating based on Individual Unemployability

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).  Rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for residuals of a left ankle injury with traumatic arthritis and ankylosis evaluated as 40 percent disabling, effective October 1, 2006; bilateral hearing loss evaluated as 10 percent disabling, effective September 21, 2015; and right ankle degenerative arthritis associated with the left ankle evaluated as 10 percent disabling, effective January 31, 2014.  The Veteran's combined disability rating is 60 percent effective September 2015 with a lower combined disability rating prior to this date.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) have not been met and consideration for TDIU under 38 C.F.R. § 4.16(a)  is not warranted at this time.

Consideration has also been given to whether the Veteran is entitled to TDIU on an extraschedular basis.  The Veteran has consistently asserted that his ankle should be rated at 100 percent disabling because he experienced an exacerbation of his RSD after his left ankle surgery.  Such exacerbation has caused the Veteran to experience constant pain, an inability to care for himself, an inability to ambulate, and an inability to work.  As a basis for his assertions, the Veteran references April 2005 written correspondence from Dr. Lovely, Jr. stating that the Veteran is 100 percent disabled in his left foot, as well as treatment records from Dr. Gray and written correspondence from Dr. Knobler.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical or a case presents an exceptional or unusual disability picture. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); See 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds referral to the Secretary is not warranted.  

The Veteran has been considered unable to work by providers and at least one other government agency since 1991.  Records from the SSA indicate that the Veteran was granted disability benefits effective June 1991.  Notably, the records indicate the Veteran was awarded benefits due to RSD and chronic pain syndrome of the left upper extremity from a work-related injury sustained in October 1986.  Further the records note that reports from treatment providers indicated that the Veteran's "left arm and hand are totally dysfunctional and that the claimant is unable to engage in any gainful employment due to his condition." Additionally, September 2000 treatment records from Dr. Gray indicate the Veteran is "prominently and totally disabled related to an industrial accident," and in November 2000, Dr. Gray noted that the Veteran was extremely disabled due to his RSD.  

Medical records indicate that the Veteran experiences significant shoulder problems that include pain and reduced ROM due to a history of injury, fractures, and surgery.  Between 2001 and 2004, the Veteran was assessed having a normal gait and he retained at least 50 percent of his ankle flexion.  After this time, the Veteran began to decline in health, developing a markedly antalgic gait, markedly limited ROM, and requiring an AFO brace to walk.  By May 2006, subsequent to the left ankle surgery, the Veteran was ambulating with the assistance of a wheelchair, and has continued to need such assistance since that time.  Also during this time, the Veteran was considered able to perform ADLs independently, to the best of his ability, and was noted to be ambulating with a cane and to walk slowly with a walker.  By October 2006, the Veteran's ankle was assessed as ankylosed  and he began to receive special monthly compensation for loss of use of his left foot.  By April 2017, the Veteran was assessed with a limited gait secondary to pain, weight bearing, and coexisting arthritis of the knees, which are service connected.  

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The limitations the Veteran experiences from his left ankle disability are those contemplated by the VA rating schedule - ankylosis, limited ROM, pain, impaired gait, and even loss of use of the foot.  

The Board finds the medical opinions regarding the Veteran's total disability offer little probative value, and are afforded little weight.  The September and November 2000 opinions of Dr. Gray were given at a time when the Veteran was still able to ambulate and retained sufficient flexion is his left ankle.  Treatment records indicate the Veteran, though experiencing pain, had a normal gait and only mildly impaired tandem walking.  In December 2007, Dr. Gray again indicates that the Veteran was permanently and totally disabled, but this time "a substantial amount" of the disability was attributed to the Veteran's left ankle surgery, rather than the aforementioned industrial accident or the RSD.  This opinion is also unsupported by the medical record, as the Veteran was found able to walk with a cane early in the same year and ambulate with a wheelchair in subsequent years.  Additionally, none of Dr. Gray's opinions are supported by rationale that shows why the Veteran would be considered disabled by RSD in 2000, somehow recover, and again become disabled by the residuals of his left ankle surgery in 2007.  Further, the opinions do not provide an explanation of why the Veteran should be considered totally disabled.  No limitations or accommodations are mentioned in the medical record other than pain, a wheelchair, and pain medications.

The May 2014 and January 2015 VA examiner opinions are also unsupported by the record and provide conflicting findings.  In May 2014, the Veteran was considered totally disabled due to his left ankle and the development of RSD, but less than one year later, the same examiner noted that the Veteran's ankle condition only impacted his ability to work to the extent that he could not perform weight-bearing on the lower left extremity.  In May 2017, Dr. Knobler also indicated that the Veteran was totally disabled from RSD, which was noted to be related to his service-connected ankle injury.  VA examinations from April 2003 and December 2014, along with SSA records and private treatment records, indicate that the Veteran's significant pain from RSD started following a work-place injury to his left shoulder.  Further, the VA examiners have noted that the time between the in-service ankle injury, the type of in-service treatment the Veteran received, and the rigorous activities the Veteran was able to pursue after service, during service in the reserves, and during civilian life, all weigh against a connection between the claimed RSD and the service-connected left ankle.

In this case, the weight of the evidence indicates that the Veteran was unable to work prior to his 2006 surgery and due to a condition other than his left ankle disability.  SSA records and contemporaneous medical records from 1991-2000 indicate the Veteran suffered significantly from pain related to his claimed RSD.  Additionally, the Veteran's level of functioning, and physical abilities prior to, and after his 2006 left ankle surgery indicate that he was limited by the pain attributed to RSD and not the functioning of his ankle.  Further, while treatment providers have indicated that the Veteran's RSD was caused by or exacerbated by the Veteran's left ankle disability, the medical evidence does not support such a finding, particularly in light of earlier treatment records indicating a connection between RSD and the Veteran's upper extremities, and the extensive impact the Veteran's RSD had on his life prior to the surgery.    

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  Therefore, as the Veteran is not shown to be unemployable by reason of service-connected disabilities, referral to the Director of Compensation Service for extra-schedular consideration is not warranted and the claim for TDIU is denied.


ORDER

An initial disability rating in excess of 20 percent prior to February 14, 2006 and in excess of 40 percent from October 1, 2006, for residuals of a left ankle injury with traumatic arthritis and ankylosis is denied.

Compensation under 38 U.S.C.A. § 1151 for RSD of the left lower extremity is denied.

TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


